UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 ACASTI PHARMA INC. (Exact name of registrant as specified in its charter) Canada Not applicable (State of incorporation or organization) (I.R.S. Employer Identification No.) 545 Promenade Du Centropolis Suite 100 Laval, Quebec H7T 0A3 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Class A Common Shares
